Citation Nr: 0411030	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  03-35 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for residuals of melanoma of the 
right arm.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from March 1979 to April 1998.  

This matter comes to the Board of Veterans' Appeals (Board) from a 
March 2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boise, Idaho, which denied service 
connection for skin cancer of the right arm.  

The issue of entitlement to service connection for residuals of 
melanoma of the right arm is Remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify the 
veteran if further action is required on her part.


REMAND

In light of the Veterans Claims Assistance Act of 2000, enacted 
and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003), the Board determines that further evidentiary 
development is necessary in this case. 

In January 2001, the veteran reported a changing skin condition on 
her right arm.  The VA examiner noted a brown unraised lesion on 
the forearm with irregular borders, .5 to 1 centimeter.  In 
September 2001, a biopsy revealed atypical melanocytic hyperplasia 
bordering malignant melanoma in situ.  Thereafter, the lesion was 
excised, and follow-up care indicated that the site of melanoma 
had healed.  The VA examiner did not note any other suspicious 
lesions.  The veteran contends that her years of service in the 
Air Force, which required extended periods of time outdoors, 
caused the melanoma.  

The RO should afford the veteran a medical examination to assess 
the date of onset of the melanoma, residuals of the melanoma, 
manifestations of current melanoma, and to address the etiology of 
the veteran's skin disorder.  38 C.F.R. § 3.159 (2003).

Accordingly, this case is REMANDED to the RO for the following 
action:
 
1.  The RO should ensure compliance with all notice and assistance 
requirements set forth in the VCAA and its implementing 
regulations.

2.  The veteran should be scheduled for a VA examination to 
determine the etiology and date of onset of the veteran's 
melanoma.  The RO should forward the veteran's claims file to the 
VA examiner.  The examiner should review the entire claims file 
and provide an opinion as to whether it is at least as likely as 
not that the veteran's melanoma was etiologically related to the 
in-service events described by the veteran.  All opinions and 
conclusions expressed must be supported by a complete rationale in 
a report.  

3.  Then, the RO should readjudicate the veteran's claim of 
service connection for residuals of melanoma of the right arm.  If 
the determination of the claim remains unfavorable to the veteran, 
the RO must issue the veteran and her representative a 
Supplemental Statement of the Case and provide a reasonable period 
of time to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).

	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





